In a medical malpractice action to recover damages for personal injuries, etc., the plaintiff appeals from a judgment of the Supreme Court, Orange County (Weiner, J.), entered January 2, 1985, which, upon a jury verdict, is in favor of the defendants dismissing the complaint.
Judgment affirmed, without costs or disbursements.
Contrary to the plaintiff’s contention on appeal, the court’s charge to the jury was in all respects proper. The court not only charged the appropriate propositions of law, but also carefully outlined the contentions of the parties (see generally, Green v Downs, 27 NY2d 205, 208-209; PJI 1:6). Furthermore, we find that the plaintiff failed to meet his burden of proof on the essential element of causation (see, Minardo v Estate of Mussio, 116 AD2d 701; Mertsaris v 73rd Corp., 105 AD2d 67) with respect to those theories of liability concerning which he *597requested a more detailed charge. We have reviewed the plaintiff’s remaining contentions on appeal and find them to be without merit. Gibbons, J. P., Weinstein, Lawrence and Eiber, JJ., concur.